PER CURIAM.
Counsel for the appellant conceded at oral argument that our affirmance of the judgment of the lower court in Bystrom v. Florida Rock Industries, Inc., 452 So.2d 1053 (Fla. 3d DCA 1984) is not an affirmance of the correctness of the Property Appraisal Adjustment Board’s reduction of the assessments on parcels two and three, but is instead an affirmance of the trial court’s decision not to further reduce such assessments, and that therefore the judgment of the lower court, as affirmed, cannot itself preclude the appraiser, on res judicata or other similar grounds, from maintaining his separate action to overturn the Property Appraisal Adjustment Board’s reduction of his assessments on these parcels. With that concession, the judgment entered pursuant to our mandate is affirmed.
Affirmed.